Peck, J.
delivered tlie opinion of the Court.
This cause is brought by writ of error from Warren County, where the defendant has been convicted.
And now exception is taken to the caption of the indictment. It does not appear by the record that any venire facias has ever been returned ; but states briefly, that “at March term, A. D. 1821, of the Circuit Court of Warren County, Matthew Douglass, foreman, Elijah Duke, &c., &c., were sworn a grand inquest for the State of Tennessee, in the body of the County of Warren. Received their charge, &c.”
On the authority of the case decided this term, the State advs. Fields, the judgment must be arrested, and the defendant recognized.
Originad Note. — From the number of cases determined in the Supreme Court during the present year, where the Court felt themselves bound by the rules of law to arrest the judgments for want of substance in captions to indictments brought up, it is deemed not improper to subjoin the following form : —

State of Tennessee, Williamson County.

Be it remembered, That at a Circuit Court begun and held at the Court House in Franh-lin, in the County of Williamson aforesaid, within the fourth circuit in said State, on the first Monday in June, in the year of our Lord one thousand eight hundred and twenty-three, and of the independence of the United States the forty-seventh, before the Honorable Thomas Sttjart, one of the circuit judges of the State aforesaid, commissioned and assigned to hold the Circuit Court of said County in said circuit.
By the oath of G, H, E, E, &c., good and lawful men of the said county, then and there sworn and charged to inquire for the State aforesaid, and body of the county aforesaid, it is presented, &c.” 3 Gwils. Bacon, 572 ; 1 Ch. C. L. 268; 2 Haw. P. C. ch. 25, § 119.
The above is the form sent up with the writ of error, and is extracted from the entry made at the commencement of the term. 1 Ch. C. L. 327. It is a copy of the record as far as given in Italics, the remaining record from which the balance of the above is extracted should be in the form following : —
T. J., Esquire, high sheriff in and for said county, returns into open court the State’s writ of venire facias, to him directed, executed on A, B, C, D, §-c., out of whom are selected, as the statutes in that case provide, the following persons, a grand inquest and jury; that is to say, E E, foreman, G, H, Spc. good and lawful men of the said county, who being now here empanelled and swm-n to inquire for the State aforesaid, and for the body of the county aforesaid, received their charge from the Court.